Citation Nr: 1046774	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a higher rating for bilateral hearing loss, 
initially rated as 40 percent disabling prior to November 29, 
2007, and as 80 percent disabling thereafter.

2.  Entitlement to a higher rating for posttraumatic stress 
disorder, initially rated as 30 percent disabling prior to May 
19, 2009, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1940 to 
September 1945.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and September 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In the September 2004 
rating decision, the RO granted the Veteran service connection 
for bilateral hearing loss and assigned an initial disability 
rating of 10 percent.  Pursuant to the Veteran's timely 
disagreement with the initial rating, the RO awarded an increased 
initial rating of 40 percent for bilateral hearing loss via a 
March 2005 statement of the case.  In the September 2006 rating 
decision, the RO awarded the Veteran service connection for 
posttraumatic stress disorder (PTSD) and assigned an initial 
disability rating of 10 percent.  Pursuant to the Veteran's 
timely disagreement with the initial rating, the RO awarded an 
increased initial rating of 30 percent via an April 2007 
supplemental statement of the case.  The RO further issued a 
supplemental statement of the case in January 2008, assigning an 
increased rating of 80 percent for the Veteran's service-
connected bilateral hearing loss, effective November 29, 2007; 

The Board subsequently remanded the case in August 2009 for 
further notification, evidentiary development, and adjudication.  
The Board instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with notice concerning his claims, provide 
the Veteran with psychological and audiological examination, and 
then re-adjudicate the claims.  The RO sent the Veteran a notice 
letter and scheduled the Veteran for VA examination, which were 
conducted in January and February 2010.  The Veteran was then 
provided a supplemental statement of the case (SSOC) in September 
2010, in which the AOJ assigned an increased rating of 70 percent 
for the Veteran's service-connected PTSD, effective May 19, 2009, 
but otherwise denied the Veteran's claims for increase.  Thus, as 
discussed below, there is substantial compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

Additionally, in a September 2010 rating decision, the AOJ 
separately granted service connection for entitlement to a total 
disability rating based on unemployability due to service-
connected disability (TDIU), effective from December 2006, the 
date of the Veteran's claim.  Because the award of a TDIU 
constitutes a full grant of that issue on appeal, that issue is 
no longer in appellate status, and is therefore not before the 
Board.  See 38 C.F.R. § 20.204 (2010).)

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in May 2009.  A transcript of the hearing 
has been associated with the Veteran's claims file.

As the appeal of the Veteran's claim for higher disability 
ratings for bilateral hearing loss, rated as 40 percent disabling 
prior to November 29, 2007, and as 80 percent disabling 
thereafter; and for PTSD, rated as 30 percent disabling prior to 
May 19, 2009, and as 70 percent disabling thereafter, emanates in 
part from the Veteran's disagreement with the initial ratings 
assigned following the grant of service connection, the Board has 
characterized the claims as for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss was manifested by 
hearing impairment corresponding to no worse than auditory acuity 
level VII in the right ear and level VI in the left ear for the 
period prior to November 29, 2007.

3.  The Veteran's bilateral hearing loss has been manifested by 
hearing impairment corresponding to no worse than auditory acuity 
level X in the right ear and level X in the left ear for the 
period from November 29, 2007.

4.  The Veteran's PTSD was manifested by social impairment, 
depressed mood, and chronic sleep impairment that approximates 
occupational and social impairment with occasional decrease in 
work efficiency for the period prior to December 3, 2007.  

5.  The Veteran's PTSD was manifested by depressed mood, social 
impairment, and panic attacks more than once per week that 
approximates occupational and social impairment with reduced 
reliability and productivity for the period from December 3, 
2007, to May 19, 2009.  

6.  The Veteran's PTSD has been manifested by depressed mood, 
panic attacks, visual and auditory hallucinations, and 
significant social impairment that approximates occupational and 
social impairment with deficiencies in most areas for the period 
from May 19, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 
percent for service-connected bilateral hearing loss have not 
been met for the period prior to November 29, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating in excess of 80 percent 
for service-connected bilateral hearing loss have not been met 
for the period from November 29, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2010).

3.  The criteria for an initial rating in excess of 30 percent 
for posttraumatic stress disorder have not been met for the 
period prior to December 3, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2010).  

4.  The criteria for a rating of 50 percent for posttraumatic 
stress disorder, but no more, have been met for the period from 
December 3, 2007, to May 19, 2009.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2010).  

5.  The criteria for a disability rating in excess of 70 percent 
for posttraumatic stress disorder have not been met for the 
period from May 19, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision has been accomplished.  

Regarding the Veteran's hearing loss claim, through a February 
2004 notice letter, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim.  
Thereafter, the Veteran was afforded the opportunity to respond.  
In addition, the Veteran was provided notice concerning the 
assignment of rating criteria and effective dates via a March 
2006 notice letter.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his hearing loss claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2004 notice 
letter.

The Board thus finds that, with regard to his hearing-loss claim, 
"the appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In 
this regard, the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In 
addition, the Veteran was given the opportunity to respond 
following the February 2004 and March 2006 notice letters.  

The Board notes that VCAA notice is not required with respect to 
every aspect of a claim raised by a claimant.  If, for example, a 
Veteran files a claim for service connection for a disability, 
the claim is granted, and he files an appeal with respect to the 
rating assigned and/or effective date of the award, VA is not 
required to provide a new VCAA notice with respect to the matter 
of his entitlement to a higher rating and/or an earlier effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
(holding that when a claim for service connection has been 
proven, the purpose of § 5103(a) has been satisfied, and notice 
under its provisions has been satisfied).  The Board notes that 
after an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 
5103A.  Id.  Here, the Veteran's claims for higher initial 
ratings fall within this pattern.  Thus, no additional VCAA 
notice was required with respect to the issues on appeal.  
Furthermore, as to the initial rating claims, the Board finds the 
more detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

Regarding the Veteran's claim for higher initial ratings for his 
PTSD, the Board acknowledges that the VCAA duty to notify has not 
been satisfied with respect to his claim for service connection 
for PTSD, or for his claim for increase.  However, the question 
is if any notice error has resulted in prejudice to the Veteran.  
The Board finds, in this case, that the notice error did not 
affect the essential fairness of the adjudication.  See Sanders 
v. Shinseki, 129 S. Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of VCAA notice and providing 
that the claimant has the burden of showing prejudice from a 
notice error).

To have been prejudicial to the Veteran, the defects in notice 
must be shown to have affected the essential fairness of the 
adjudication.  In this case, the Veteran has not been prejudiced 
by the lack of notice because communications between the Veteran 
and VA, as well as evidence submitted in support of his claims, 
indicates that the Veteran has actual knowledge of what is 
required to establish his entitlement to the benefits being 
sought.  For example, the Veteran has provided documentation of 
his worsening PTSD symptomatology from his Vet Center treatment 
providers, testified before the undersigned Veterans Law Judge, 
and provided argument in support of his claim.  Moreover, the 
Board finds that even if the Veteran was not provided adequate 
38 U.S.C.A. § 5103(a) notice pertaining to his PTSD claim, 
including because he was not provided sufficient notice of the 
laws and regulations governing service connection or an increased 
initial rating for PTSD, the lack of notice is harmless error 
because a reasonable person could be expected to understand what 
was needed to substantiate his claim from reading the above 
letters as well as the September 2006 rating decision, January 
2007 statement of the case, and April 2007, June 2008, and 
September 2010 supplemental statements of the case.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In addition, the Veteran has 
demonstrated on multiple occasions that he has actual knowledge 
of what was needed to substantiate his claim for increase, 
specifically testifying at his May 2009 hearing before the 
undersigned Veterans Law Judge that he wished for an increased 
rating because his PTSD symptomatology had worsened.  Although 
the VCAA letters did not specifically address what was necessary 
to substantiate the claim for increase for PTSD, the Board finds 
that the Veteran demonstrated actual knowledge of what was 
necessary to substantiate his claim for increase.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board thus 
concludes that nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Overall, the Veteran 
has had adequate notice and opportunity to participate in the 
development of these claims, and the Board finds that any notice 
deficiencies regarding his VCAA notice were not prejudicial.  
Shinseki, 129 S. Ct. 1696 (2009).

In light of the foregoing, the Board finds that the 
administrative appeal process provided the Veteran with notice of 
the specific rating criteria governing hearing loss and PTSD, and 
it is apparent from the record that he and his representative 
understood those things relative to a claim for a higher rating.  
The Board thus concludes that during the administrative appeal 
process the Veteran was provided the information necessary such 
that further action to provide additional notice would be merely 
duplicative of what has already transpired.

Consequently, the Board finds that the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have 
been met.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  Letters from the Veteran's 
treatment providers at the Vet Center in Culver City, California, 
have been associated with the file.  In addition, the Veteran was 
provided VA psychological and audiological examinations in June 
2004, April 2005, August 2006, November 2007, December 2007, 
January 2010, and February 2010; reports of those examination 
have been associated with the claims file.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate as 
they are predicated on consideration of all of the pertinent 
evidence of record, to include the statements of the Veteran and 
his representative, and reflect that the examiners conducted full 
psychological and audiological examination of the Veteran, 
including information necessary to apply the pertinent rating 
criteria.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
Veteran has further been given the opportunity to submit 
evidence; he and his representative have provided written 
argument in support of his appeal, and he has testified before 
the undersigned Veterans Law Judge.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the appeal that 
need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required by 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
regulatory requirement that VA "review ... the entire evidence 
of record" is not a requirement that the adjudicator "analyze 
and discuss" all such evidence)).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is the propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  



A.  Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing 
loss is more disabling than reflected by the 40 percent 
disability rating initially assigned prior to November 19, 2007, 
and the 80 percent disability rating assigned thereafter.  

Relevant evidence of record consists of report of VA examinations 
provided to the Veteran in June 2004, April 2005, August 2006, 
November 2007, January 2010, and February 2010.  The Veteran has 
also submitted written argument in support of his claim, and he 
testified before the undersigned Veterans Law Judge in May 2009.  
The Veteran has specifically reported that he has difficulty 
hearing high-pitched voices and distinguishing sounds above 
background noise.  In his August 2006 and November 2007 VA 
examinations, the Veteran stated that he often misunderstood what 
people were saying.  Similarly, at his April 2005 VA examination, 
the Veteran complained of having trouble understanding high-
pitched voices.  The Veteran further contended at his February 
2010 VA examination that he had difficulty hearing over 
background noise such as air conditioners.  He reiterated these 
contentions at his May 2009 hearing before the undersigned 
Veterans Law Judge, stating that his hearing has been "dull" 
and "off" since service.

The Veteran's bilateral hearing loss has been evaluated under 
Diagnostic Code 6100 for hearing loss.  The assigned evaluation 
for hearing loss is determined by mechanically applying the 
rating criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 
6100, ratings for hearing loss are determined in accordance with 
the findings obtained on audiometric examination.  Evaluations of 
hearing impairment range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 Hertz (cycles per second).  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth 
in the regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Hearing tests will be conducted without hearing aids, and 
the results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the pure tone thresholds at each 
of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the pure tone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever would result in the higher numeral.  

With respect to the claim on appeal, the relevant evidence of 
record consists of audiological reports from the June 2004, April 
2005, August 2006, November 2007, and January 2010 VA 
examinations.  Results from the June 2004 audiogram reflect that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
80
95
110
LEFT
60
60
70
75
90

Pure tone averages were 89 decibels for the right ear and 74 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 88 
percent in the left ear, using Maryland CNC tests.  Applying the 
results of the Veteran's June 2004 VA audiogram reveals no worse 
than Level V hearing acuity in the right ear and Level III 
hearing acuity in the left ear under 38 C.F.R. § 4.85. 



Results from the audiogram conducted at the April 2005 VA 
examination reflect that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
45
60
75
LEFT
45
55
55
60
70

Pure tone averages were 59 decibels for the right ear and 60 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 88 
percent in the left ear, using Maryland CNC tests.  Applying the 
results of the Veteran's April 2005 VA audiogram reveals no worse 
than Level III hearing acuity in the right ear and Level III 
hearing acuity in the left ear under 38 C.F.R. § 4.85.

Results from the August 2006 audiogram reflect that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
70
65
LEFT
30
45
50
50
65

Pure tone averages were 55 decibels for the right ear and 52.5 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear, using Maryland CNC tests.  Applying the 
results of the Veteran's August 2006 VA audiogram reveals no 
worse than Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear under 38 C.F.R. § 4.85.  



Results from the audiogram conducted at the Veteran's November 
29, 2007, VA examination reflect that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
100
105
105
LEFT
95
95
100
105
105

Pure tone averages were 101 decibels for the right ear and 101 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and of 60 
percent in the left ear, using Maryland CNC tests.  Applying the 
results of the Veteran's June 2006 VA audiogram reveals no worse 
than Level VII hearing acuity in the right ear and Level VIII 
hearing acuity in the left ear under 38 C.F.R. § 4.85.  

Results from the Veteran's January 2010 audiogram reflect that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
65
85
LEFT
35
45
55
55
75

Pure tone averages were 57.5 decibels for the right ear and 63.75 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 68 
percent in the left ear, using Maryland CNC tests.  Applying the 
results of the Veteran's January 2010 VA audiogram reveals no 
worse than Level IV hearing acuity in the right ear and Level V 
hearing acuity in the left ear under 38 C.F.R. § 4.85.  

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of his bilateral hearing loss.  However, 
it must be emphasized, as previously noted, that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the Board 
must base its determination on the results of the pertinent VA 
audiology studies of record.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these 
circumstances, the Board finds that for the period prior to 
November 29, 2007, the record presents no basis for assignment of 
a disability rating higher than 40 percent for the Veteran's 
service-connected bilateral hearing loss.  

Under 38 C.F.R. § 4.85, prior to November 29, 2007, the Veteran's 
hearing acuity was no worse than Level V in the right ear and 
Level III in the left ear, which equates to a 10 percent 
disability rating under Table VII.  For the period from November 
29, 2007, the Veteran's hearing acuity has been no worse than 
Level VI in the right ear and Level VII in the left ear, which 
equates to a 40 percent disability rating under Table VII under 
38 C.F.R. § 4.85..  

However, the Board has also considered whether an increased 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  In this regard, the Veteran has been shown, at 
his June 2004 and November 2007 VA audiological examinations, to 
have puretone thresholds of 55 decibels or more at each of the 
frequencies of 1000, 2000, 3000 and 4000 Hertz in both ears.  The 
results of the June 2004 VA examination correspond to Level VIII 
hearing for the right ear and Level VI hearing for the left ear 
in Table VIa.  When Level VIII (right ear) and Level VI (left 
ear) are applied to Table VII, a 40 percent disability evaluation 
is assigned under the provisions of 38 C.F.R. § 4.86(a).  The 
results of the November 2007 VA examination correspond to Level X 
hearing for the right ear and Level X hearing for the left ear in 
Table VIa.  When Level X (right ear) and Level X (left ear) are 
applied to Table VII, an 80 percent disability evaluation is 
assigned under the provisions of 38 C.F.R. § 4.86(a).  Thus, the 
Board finds that evaluation under Table VI is warranted as it 
results in the higher numerals for both periods in question and 
therefore, the 40 percent evaluation, but no higher is proper for 
the period prior to November 29, 2007, and the current 80 percent 
evaluation, but no higher for the period from November 29, 2007, 
is appropriate.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100.

B.  PTSD

The Veteran has been assigned an initial 30 percent disability 
rating for PTSD for the period prior to May 19, 2009, and a 
disability rating of 70 percent thereafter, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).  Under the General Rating 
Formula For Mental Disorders, to include PTSD, a 30 percent 
rating is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, self-
care, and conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability arising from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  It is necessary to evaluate a disability from the 
point of view of the Veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2010).

Relevant medical evidence of record consists of VA examinations 
provided to the Veteran in August 2006, December 2007, and 
February 2010, as well as letters dated in January 2007 and 
January 2008 from the Vet Center, from which the Veteran has been 
receiving treatment for his PTSD.  Report of the August 2006 VA 
examination reflects that the psychiatrist recorded the Veteran's 
complaints of experiencing recurring thoughts of service 
approximately once every two to three months, as well as nightly 
sleep disturbance with occasional nightmares.  The examiner noted 
the Veteran's report of having a "very good relationship" with 
his two daughters as well as with his three sisters-in-law, with 
whom the Veteran reported going out to dinner and the movies.  
The Veteran further reported that he exercised daily.  The 
examiner found the Veteran's mood to be euthymic and appropriate, 
and the Veteran did not display any abnormalities in thought 
content, judgment, or other mental status.  The examiner 
diagnosed the Veteran with PTSD and assigned a Global Assessment 
of Functioning (GAF) score of 70.  

The Veteran was again provided VA examination on December 3, 
2007.  At that time, he complained of having daily intrusive 
recollections and flashbacks of his wartime experiences, and of 
experiencing nightmares approximately two to three times per 
week.  The Veteran further reported that he experienced panic 
attacks, including rapid heartbeat, breathing, and trembling, 
roughly two to three times per week.  The examiner noted the 
Veteran's report of avoiding thoughts and other associations with 
the traumatic events, as well as his "markedly diminished 
interest or participation in significant activities."  The 
Veteran described the Veteran's mood as "depressed" and noted 
that he displayed a mildly constricted affect.  The Veteran's 
mental status was found to be unremarkable.  He reported that his 
only family was his daughters, with whom he said he kept in 
touch.  The examiner diagnosed the Veteran with PTSD and assigned 
a GAF score of 66. 

Report of the February 2010 VA examination reflects that the 
Veteran reported having lessened symptoms of anxiety attacks 
after being prescribed medication.  He complained of experiencing 
depression but reported that he had an "excellent relationship" 
with one of his daughters, although he was not in contact with 
his other daughter.  He reported walking one hour each day and 
"danc[ing] a little" at the senior center where he lives, as 
well as participating in other activities offered by the senior 
center.  Mental status examination was unremarkable.  The Veteran 
complained of having interrupted sleep, including nightmares, and 
also stated that he experienced verbal and auditory 
hallucinations as well as occasional panic attacks.  He further 
reported experiencing distressing recollections of his wartime 
experiences, as well as symptoms of persistent avoidance.  The 
examiner diagnosed the Veteran with PTSD and found his symptoms 
to be severe.  She assigned a GAF score of 40 and found the 
Veteran to have "significant impairment in social 
relationships."  She further found, however, that the Veteran 
did not have total occupational and social impairment due to his 
PTSD symptomatology.

The Veteran has also submitted letters dated in January 2007 and 
January 2008 from his treatment provider at the Vet Center.  In 
those letters, the treatment provider noted that the Veteran's 
PTSD symptoms consisted of depression, sleep disturbance, 
nightmares, decreased focus, and intrusive thoughts.  The January 
2007 letter further noted that the Veteran experienced occasional 
passive suicidal ideation but had never planned or acted on any 
such impulses.  The Veteran was assigned a GAF score of 55 at 
that time.  In the January 2008 letter, the Veteran was noted to 
have complained of increased anxiety for the three months prior, 
with panic attacks two to three times weekly.  He was assigned a 
GAF score of 50 at that time.  In addition, the Veteran further 
testified before the undersigned Veterans Law Judge at a Travel 
Board hearing on May 19, 2009.  At that time, the Veteran 
complained that his PTSD symptoms had worsened and that he was 
experiencing "high anxiety"

In light of the above findings, the Board finds that for the 
period prior to December 3, 2007, the Veteran's PTSD more nearly 
approximated the 30 percent rating initially assigned.  In so 
concluding, the Board finds persuasive the August 2006 VA 
examiner's report, in which the examiner did not find that the 
Veteran had symptoms such as a flattened affect, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  The Veteran 
reported instead that he had a good relationship with both his 
daughters and frequently socialized with his sisters-in-law.  
Similarly, the examiner did not find that the Veteran suffered 
from panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- or long-term 
memory, impaired judgment, or impaired abstract thinking.  In 
addition, although noting in a January 2007 letter that the 
Veteran experienced depression, interrupted sleep, intrusive 
thoughts, and nightmares once weekly, the Veteran's Vet Center 
treatment provider did not find impairment in occupational 
functioning and or panic attacks more than once a week, 
difficulty in understanding complex commands, or impaired 
judgment, speech, or abstract thinking.  The Board notes that 
these documented symptoms more closely align with the criteria 
for a 30 percent disability rating, discussed above.  

For the period from December 3, 2007, to May 19, 2009, the Board 
finds that an increased rating to 50 percent is warranted for the 
Veteran's PTSD.  This is so because the evidence from the VA 
examinations and the Veteran's Vet Center treatment reflects that 
his PTSD more nearly approximates a 50 percent rating for 
occupational and social impairment with reduced reliability and 
productivity due to flattened affect; panic attacks occurring 
more than once per week; disturbances of motivation and mood; and 
difficulty establishing and maintaining effective relationships.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms 
recited in the rating schedule for mental disorders are to serve 
as examples of the type and degree of the symptoms and not an 
exhaustive list.).  In so concluding, the Board finds 
particularly persuasive the Veteran's multiple accounts of 
experiencing panic attacks two to three times each week, as 
documented in both his December 3, 2007, VA examination and his 
January 2008 Vet Center treatment provider's letter.  In 
addition, the Board finds persuasive the December 2007 VA 
examiner's finding that the Veteran experienced symptoms of 
avoidance, decreased interest and concentration, and detachment 
from others, as well as daily intrusive recollections and 
flashbacks of his wartime experiences.  These findings were 
echoed by the Veteran's Vet Center treatment provider, who in the 
January 2008 letter noted the Veteran's frequent panic attacks as 
well as nightmares, intrusive thoughts, and inability to focus.  
The Board finds that these symptoms more closely approximate 
occupational and social impairment with reduced reliability and 
productive to warrant a 50 percent rating for the period from 
December 3, 2007, to May 19, 2009.  

The Board has also considered but does not find that, at any time 
during the period prior to May 19, 2009, the Veteran's PTSD 
approximated a 70 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Here, the medical evidence does 
not reflect deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); or an 
inability to establish and maintain effective relationships.  The 
Board has also has considered but does not find that during the 
period in question the Veteran's PTSD caused total social and 
occupational impairment; thus, it does not more nearly 
approximate a 100 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

For the period from May 19, 2009, the Board finds that the 
medical evidence of record reflects findings that more nearly 
approximate a 70 percent rating, for occupational and social 
impairment with deficiencies in most areas.  To that end, the 
Board notes that the Veteran's February 2010 VA examiner found 
the Veteran to have visual and auditory hallucinations, panic 
attacks several times per week, and feelings of "survivor's 
guilt."  The examiner described the Veteran's symptoms as 
"severe" and found him to be depressed and have mildly impaired 
memory.  Importantly, however, while the Veteran was found to 
have "significant impairment in social relationships," his 
examiner did not find him to suffer from total occupational or 
social impairment.  Rather, the examiner concluded that the 
Veteran had deficiencies in most areas of social and occupational 
functioning.  The Board notes that these documented symptoms more 
closely align with the criteria for a 70 percent disability 
rating, discussed above.  As such, the Board finds that a rating 
in excess of 70 percent for PTSD from May 19, 2009, is not 
warranted.  

In its analysis, the Board has considered the GAF scores assigned 
to the Veteran in the August 2006, December 2007, and February 
2010 VA examinations, as well as in letters from the Veteran's 
Vet Center treatment provider dated in January 2007 and January 
2008.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does not 
otherwise include impairment in functioning due to physical (or 
environmental) limitations.  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like an examiner's assessment of the severity 
of a condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual symptoms 
of the Veteran's disorder (which provide the primary basis for 
the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the Veteran's GAF scores have 
varied over the course of his examinations and treatment.  Here, 
the Board finds that the Veteran's GAF score of 55, assigned by 
his Vet Center treatment provider in a January 2007 letter 
coincides with his stated symptoms and with the rating of 30 
percent for the period prior to December 3, 2007, assigned under 
the General Rating Formula For Mental Disorders.  The DSM-IV 
identifies scores in the range of 51-60 as "moderate symptoms" 
such as flat affect or occasional panic attacks with some 
difficulty in social, occupational, or school functioning.  A GAF 
score of 55 indicates moderate symptoms or serious impairment 
with social or occupational functioning, to include having no 
friends or being unable to keep a job.  The Board finds, further, 
that the Veteran's GAF score of 50 assigned by his Vet Center 
treatment provider in a January 2008 letter coincides with his 
stated PTSD symptoms for the period from December 3, 2007, to May 
19, 2009, and with the consistent symptoms documented both in 
that letter and at his December 2007 VA examination.  Finally, 
the Board finds that the Veteran's GAF score of 40 assigned by 
his February 2010 VA examiner coincides with his stated PTSD 
symptoms for the period from May 19, 2009, including his frequent 
panic attacks and deteriorating relationships with his family 
members as documented by the VA examiner in February 2010.  In so 
finding, the Board reiterates that the Veteran's assigned GAF 
scores are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of his disorder.  In 
this case, the Board has found that the Veteran's symptomatology, 
as discussed above, is appropriately compensated by the ratings 
awarded herein.  

C.  Extra-Schedular Determinations

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  In particular, 
the Board notes that the VA audiological examination reports 
describe the effects of the Veteran's hearing impairment on his 
daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
It has been noted by the Veteran's multiple audiological 
examiners that the Veteran has trouble hearing and understanding 
speech, particularly in the presence of competing noise such as 
an air conditioner.  The Board also finds that at no time have 
the disabilities under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
Here, there is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected bilateral hearing loss or 
PTSD, without regard to his other disabilities, has otherwise 
rendered impractical the application of the regular schedular 
standards.  The Board further notes here that the Veteran is 
already in receipt of a total disability rating based on 
unemployability due to service-connected disability (TDIU), which 
was granted in September 2010, effective December 22, 2006, the 
date of claim.  Thus, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record 
before it, the Board does not find that the medical evidence 
demonstrates any unusual disability with respect to the claim 
that is not contemplated by the rating schedule.  The very 
symptoms the Veteran experiences are those specifically 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 
111 (2008).  As a result, the Board concludes that a remand for 
referral of the rating issues to the VA Central Office for 
consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim for 
a higher initial disability rating for the Veteran's service-
connected bilateral hearing loss must be denied.  38 C.F.R. 
§§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.  The Board further 
finds that prior to December 3, 2007, the Veteran's service-
connected PTSD warrants no more than a 30 percent rating.  From 
December 3, 2007, to May 19, 2009, the Veteran's PTSD warrants a 
rating of 50 percent.  From May 19, 2009, the Veteran's PTSD 
warrants no more than the 70 percent rating already assigned.  
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims for ratings 
higher than assigned herein, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a higher rating for bilateral hearing loss, 
initially rated as 40 percent disabling prior to November 29, 
2007, and as 80 percent disabling thereafter is denied.

A rating in excess of 30 percent for posttraumatic stress 
disorder for the period prior to December 3, 2007, is denied.  

A rating of 50 percent for posttraumatic stress disorder from 
December 3, 2007, to May 19, 2009, is granted, subject to the 
laws and regulations governing the payment of monetary benefits.  

A rating in excess of 70 percent for posttraumatic stress 
disorder for the period from May 19, 2009, is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


